UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6507



MAURICE CORTEZ PROCTOR,

                                              Plaintiff - Appellant,

          versus


CITY OF BALTIMORE, MARYLAND; STUART SIMMS,
State’s Attorney for Baltimore City; TIMOTHY
DOORY, Assistant State’s Attorney for Balti-
more City; PATRICIA JESSEMY, State’s Attorney
for Baltimore City; STEPHANIE LANE-WEBER,
State Attorney General for Maryland; J. JOSEPH
CURRAN, JR., Attorney General for Maryland,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
317-L)


Submitted:   July 26, 2001                  Decided:   August 2, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Cortez Proctor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice C. Proctor appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we deny Proctor’s motion for

leave to proceed in forma pauperis and affirm on the reasoning of

the district court.    Proctor v. City of Baltimore, MD, No. CA-01-

317-L (D. Md. filed Mar. 6, 2001; entered Mar. 7, 2001).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2